This original proceeding involves the payment of a claim for services performed by plaintiff from January 30, 1946, to February 5, 1946. The claim was rejected by defendant on the theory that the allocation involved did not constitute an emergency under our decision in the recent case of Wells v. Childers, 196 Okla. 339, 165 P.2d 358. The work for which plaintiff claims compensation was done in connection with on-the-job training and educational programs provided for veterans of World War II under the Servicemen's Readjustment Act of 1944, Public Law 346, 78th Congress, as amended by Public Law 268, 79th Congress (38 U.S.C.A. Supp. 693 et seq.).
The claim involved herein is one arising out of a $30,000 allocation of funds by the Governor to the Soldiers' Relief Commission of Oklahoma by virtue of House Bill No. 518, Title 74, S. L. 1945, ch. 1, pg. 376. This act is fully set out in the case of Wells v. Childers, supra, to which reference is made. The act was approved as constitutional in the latter case.
The controlling facts presented by this proceeding to compel the State Auditor to set up an account as directed by the Governor in Certificate of Authority No. 17 and to issue a warrant thereon to plaintiff on his claim and the State Treasurer be directed to pay same are: On the 29th day of January, 1946, the Governor executed and filed with the Secretary of State the above referred to certificate which is self-explanatory of the matters investigated and determined by him, the pertinent parts of said certificate being as follows:
"That these Oklahoma veterans are anxiously seeking this training and the veterans' subsistence payments in order that they may fit themselves into the economic and social life of our great state at the earliest possible moment, with a subsistence which affords them and their families the actual necessities of life, and
"9. That unless Oklahoma provides these on-the-job training establishments and the state government provides the means of assisting local public schools and the individual business, industrial and agricultural establishments to set up and operate these training programs, these opportunities will not be available to our returning Oklahoma veterans and more than $2,000,000 monthly in benefits provided for these veterans cannot be received by them, and . . .
"11. That the 20th Legislature did not foresee and could not anticipate this existing situation because the date of demobilization of Oklahoma veterans could not be foreseen and the regulations of the Veterans' Administration pursuant to the provisions of Public Law 346, 78th Congress, had not been issued and were not known to the 20th Legislature, and the amendments to Public Law 346, 78th Congress, being Public Law 268, 79th Congress, was not enacted until December 28, 1945, and these provisions for veterans could *Page 178 
not have been anticipated by the 20th Oklahoma Legislature,
"Now Therefore, I find that by reason of these facts an emergency does exist; and
"By authority vested in me as Governor of the State of Oklahoma by chapter 1, Title 74, page 376, Oklahoma Session Laws 1945 (62 O.S.Supp. 1945) (139.1 to 139.4), you are hereby directed and authorized to transfer from the Governor's Contingency and Emergency Fund the sum of Thirty Thousand ($30,000.00) Dollars to the Soldiers' Relief Commission of Oklahoma to be used by said commission for the purposes above stated.
"It is ordered and directed that the above allocated funds shall be used for the purpose:
"To employ personnel, pay communications, postage, travel expense, printing, and supplies for the purpose of visiting and processing establishments, and institutions applying for approval as Veteran Training Establishments, and for preparation of training courses and related subjects for veterans, for the period ending June 30, 1946, . . ."
The Soldiers Relief Commission was created by 72 Ohio St. 1941 § 51[72-51], and an appropriation was duly made for such commission. It appears, however, that this appropriation has proved inadequate by reason of the emergency herein referred to.
The question involved herein was fully decided by this court in the recent decision in the case of Holt v. Childers, State Auditor, decided April 16, 1946, 197 Okla. 4, 168 P.2d 890. We held in that case that when the Governor made determination of the existence of an emergency, as set forth in his findings, this court would not disturb the same except "for a lack of power or an abuse of discretion." That case is controlling in the present case.
There is no showing in the present case that the Governor abused the duty and discretion imposed by the law. Under his findings and determination, a real emergency exists affecting the welfare of the State of Oklahoma and its citizens. The emergency could not have been foreseen or reasonably anticipated by the Legislature. The appropriation to the Soldiers' Relief Commission was approved by the Legislature on March 29, 1945, and the Legislature adjourned on April 26, 1945. It was general knowledge that only a small percentage of our military personnel would be discharged before the war's end. At the time the Legislature adjourned the Allies had not yet won the war and many of our military leaders predicted that the war with Japan would continue for a number of years and our government was still making elaborate preparations for the future conduct of the conflict. The end of the war was unpredictable and the definite time when the bulk of the members of our armed forces would be returned and discharged was unforeseeable.
The Governor had the authority to make the allocation under the circumstances, and it is approved.
Let the writ issue.
OSBORN, WELCH, CORN, and DAVISON, JJ., concur. HURST, V.C.J., and RILEY, J., dissent.